Grant, J.
(after stating the facts). It would furnish no precedent of value to set forth the proofs upon which each party relies. The complainant and her husband evidently lived in moderate circumstances. The deed was subject to a mortgage of $300. Complainant gave testimony tending to sustain the allegations of her bill. If her statement is true, she is entitled to the relief sought. The testimony of defendants is in direct contradiction to that of complainant, and if their evidence is believed, the decree rendered is correct.
The testimony in behalf of complainant, aside from her own, is not very convincing. The testimony on behalf of the defendants, aside from their own, that they provided her with a living and care commensurate with their *89ability, is certainly as strong as that on the part of the complainant that they did not. This is one of those cases where the result depends largely upon the character of the witnesses, to be derived from their appearance, and for that reason the conclusion of the circuit judge should prevail. We cannot say that there is a preponderance of evidence in favor of the complainant.
The decree is affirmed, without costs.
Blair, C. J., and Montgomery, Ostrander, and Brooke, JJ., concurred.